Per curiam.
This disciplinary matter is before the Court pursuant to the Notice of Discipline filed by the State Bar alleging that J. Malik Abdullah Frederick violated Standards 4, 44, 45 and 61 and Rules 1.3,1.15 and 8.4, all of Bar Rule 4-102 (d). Any single violation of any of the above-stated Standards or Rules may be punished by disbarment, the sanction recommended by the State Bar. The record reflects that Frederick, who has been a member of the State Bar since 1994, was personally served with the Notice of Discipline on August 16, 2004, but failed to timely file a Notice of Rejection of the Notice of Discipline within 30 days as required by Bar Rule 4-208.3 (a). Thus, Frederick has waived his rights to an evidentiary hearing and has subjected himself to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
According to the facts set forth in the Notice of Discipline, probable cause exists as to the following: in February 1999 a client hired Frederick on a contingency basis, to recover for injuries she and her daughters sustained in an automobile accident; the contingency agreement obligated Frederick to reimburse the clients’ medical care providers from any settlement proceeds; and although Frederick settled the suit and distributed the portion of the funds due to the clients, he failed to reimburse the clients’ medical care providers as agreed. Frederick has been suspended from the practice of law since July 16, 2001 while awaiting the conclusion of his appeal from a federal, felony criminal conviction, see In the Matter of Frederick, 274 Ga. 120 (549 SE2d 709) (2001).
Considering these facts, we find that Frederick violated Standards 4,44,45 and 61 andRules 1.3,1.15 and 8.4, all of Bar Rule 4-102 (d), and that under the circumstances of this case, including Frederick’s earlier suspension, disbarment is the appropriate sanction for *572those violations. Accordingly, the name of J. Malik Abdullah Frederick hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Frederick is reminded of his duties under Bar Rule 4-219 (c).
Decided October 25, 2004.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.